DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claim 15 directed to methods of treating dental caries in the reply filed on 6 April 2022 is acknowledged.  The traversal is on the ground(s) that no serious burden would be placed on the examiner by examining these independent and distinct inventions.  This is not found persuasive because applicants offer no evidence to support this assertion.
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
Claims 15-29 are pending.
Claim 16 is withdrawn from consideration as directed to a non-elected invention.
Claims 15 and 17-29 are presented for examination and rejected as set forth below.

Priority
The instant application is a Continuation of International application PCT/US2019/026017 filed 5 April 2019, which claims the benefit of provisional U.S. application 62/688,149 filed 21 September 2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 21, 22, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (WO2012/119155)(12/1/2020 IDS FOR REF #5).
Applicants claims are directed to methods of treating dental caries by the topical application to the surface of a tooth a composition containing an antimicrobial encased in a material configured to release the antimicrobial in a low pH environment.  Dependent claims specify the antimicrobial agent is to include silver diamine fluoride (SDF), and the release-controlling layer silicon dioxide.  Claims 19 and 20 specify that the antimicrobial/layer material are microparticles of a defined size.  Claims 21 and 22 indicate that he composition releases the antimicrobial in a pH-dependent manner, which appears to be a property applicants have identified arising out of a process whereby agents are encapsulated within a silica shell obtained by emulsifying the agent and adding TEOS to form a shell surrounding the agent to be encapsulated.  See Specification “Example 1.”  Claim 23 preferentially releases SDF at sites of active lesions, with Claims 24 and 25 further requiring the inclusion of active and inactive ingredients, respectively.  Claims 26, 28, an 29 specify the physical form the composition is to take, with Claim 27 specifying a concentration of antimicrobial material to be included.
Tung describes compositions for use in tooth remineralization and bacterial control through antimicrobial activity.  [01].  In the oral cavity, plaque uses sugars and other fermentable carbohydrates to produce acids which demineralize the tooth surface and, with prolonged exposure and demineralization, ultimately results in the formation of a cavity at the lesion site.  [05].  Relatively slow release of relatively low amounts of antimicrobial agents including chlorhexidine provides for prolonged antimicrobial activity, reducing oral bacterial as well as promoting tooth fluoridation and remineralization.  [08].  The compositions Tung describes as useful in achieving these objectives combine chlorhexidine, fluoride salts, and silver salts present as solid compositions.  [18-19; 24].  Solid particles includable in these compositions can possess dimensions of generally less than about 150 microns.  [43].  Tung indicates that these chlorhexidine compositions are designed in a manner which takes advantage of the fact that the chlorhexidine compositions are more soluble at acidic pH than at neutral pH, and therefore more readily release chlorhexidine, fluorine, and silver in the acidic environment of tooth decay, caries, and cavities; this outer layer of the chlorhexidine compositions, when exposed to the acidic environment of developing dental caries, addresses the “layer configured to release the antimicrobial material in the presence of a low pH environment” of the instant claims.  [38-39].  Tung describes a variety of forms the chlorhexidine, fluorine, and silver containing compositions may take, including varnishes, dental resins formed from two-part or composite resin systems.  [41].  Tung describes additional active agents and inactive agents as suitably combinable with the chlorhexidine, fluorine, and silver releasing components of the antimicrobial compositions.  [58].  Tung describes an embodiment whereby a rosin-based varnish for application to the tooth surface contains 10% chlorhexidine and 5% fluoride, with alternative embodiments containing between 9.1-35.1% antimicrobial chlorhexidine.  (“Example 5,” “Example 6.”).
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of 9.1-35.1% antimicrobial chlorhexidine composition in combination with composite resins in a tooth varnish, along with additional active and inactive ingredients, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected 9.1-35.1% antimicrobial chlorhexidine composition in combination with composite resins in a tooth varnish, along with additional active and inactive ingredients from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Claims 15, 17, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tung as applied to claims 15, 21, 22, and 24-29 above, and further in view of Rosenblatt (A. Rosenblatt, et al, Silver Diamine Fluoride: A Caries “Silver-Fluoride Bullet”, 88 J Dent. Res. 116 (2009) )(12/1/2020 IDS NPL REF #13).
Tung, discussed in greater detail above, describes 9.1-35.1% antimicrobial chlorhexidine compositions combined with composite resins and additional active and inactive ingredients in a tooth varnish, for the treatment of tooth decay.
Tung does not, however, described the use of silver diamine fluoride in such compositions.
Tung does, however, indicate that combining sources of each of fluorine and silver with the antimicrobial chlorhexidine serves to improve the treatment of tooth decay by promoting both remineralization and additional antimicrobial activity.
On this bases, the skilled artisan would find it prima facie obvious to use silver diamine fluoride (SDF) in the compositions of Tung as a source of both fluorine and silver.  This is because Rosenblatt establishes that SDF has long been known to be useful in the prevention and treatment of dental caries.  (Pg. 116).  Rosenblatt indicates that SDF appears even more effective in preventing and stopping dental caries than more traditional fluoride-containing tooth varnishes.  (Pg. 121).  
It would have been prima facie obvious to have used the SDF taught by Rosenblatt as more effective than fluoride varnish in the prevention and treatment of dental caries in the dental caries treating antimicrobial compositions of Tung, not only because of the superiority of therapeutic outcome to be expected from the teachings of Rosenblatt, but also because Tung specifically advocates providing sources of silver and fluoride in combination with the antimicrobial chlorhexidine used in the topical tooth varnish compositions suggested therein.  In addition to the explicit motivation to select a source of silver and fluoride, the skilled artisan would expect some advantage to be achieved by the use of SDF, namely an improvement in the treatment and prevention of dental caries.  See In re Sernaker, 702 F.2d 989, 994-95 (Fed. Cir. 1983) (“The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”)

Claims 15 and 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tung and Rosenblatt as applied to claims 15, 17, and 21-29 above, and further in view of CN 104826114 (the ‘114 patent) )(12/1/2020 IDS FOR REF #6), and Middelberg (WO 2015/035475).
Tung and Rosenblatt suggest tooth varnishes combining chlorhexidine and SDF for use in the treatment and prevention of dental caries, but do not suggest enclosing the antimicrobial and SDF within a shell of silicon dioxide.
The ‘114 patent describes enclosing antibacterial particles such as silver within a shell formed from silicon dioxide as usefully employed as sustained-release endodontic antimicrobial agents.  
Middelberg describes the formation of silica-coated core-shell nanoparticles for use as sustained-release drug delivery systems.  (Pg.1, L.15-23).  The silica core-shell nanoparticles are formed by a process of emulsification encapsulation, whereby an emulsion containing the agent to be encapsulated is formed, TEOS is added, and a silica shell is formed at the interface between suspended emulsion droplets and the continuous phase within which the droplets are suspended.  (Pg.4, L.1-8).  Both oil-and water-soluble active agents may be encapsulated for sustained release in such a manner.  (Pg.37, L.5-19).  Middelberg describes these silica shell particles as advantageously being less than 150 microns in diameter.  (Pg.41, L.8-10). 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant application to have encapsulated the antimicrobial combining of chlorhexidine and SDF within a sustained-release providing silica shell as suggested by the teachings of the ‘114 patent and Middelberg.  This is because the encapsulation of antimicrobial agents within silica shells for use in dental applications is taught by the art, and the process applicants employ to fabricate the silicon dioxide shell surrounding the antimicrobial payload is one well-known in the art as usefully providing for the sustained release of agents so formulated.  The elements recited by the methods claimed therefore appear to be little more than the predictable use of prior art elements according to their established functions, and obvious thereby.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)).

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613